DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/932,365, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Examiner has thoroughly reviewed the prior filed application and cannot find a written description of the instant claimed invention. As such, the claims are not afforded the date of the prior filed application. Support for the entire claimed invention must be shown by applicant in order to receive the benefit of an earlier filing date under 35 U.S.C. 119(e) by specifically pointing out where the support lies in the prior filed application for the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation, “Sidelink Resource Allocation Mode-2 Design for NR V2X Communication”, 3GPP TSG RAN WG1 Meeting #97, Reno, USA, May 13th – 17th, 2019, R1-1906796, hereafter D1.

Regarding claim 1, D1 discloses a method comprising: 
triggering, by a wireless device, a first resource selection procedure for a sidelink transmission (Section 2.7 disclosing  resource selection triggers by a user equipment (UE); Section 2.5, Figure 1, resource selection trigger at time n); 
determining, for the first resource selection procedure, a first ratio from a plurality of ratios, wherein the first ratio is a first portion of first candidate radio resources (Section 2.8, UE is expected to form candidate resource set composed from at least M candidate resources (e.g., ratio of at least M candidates out of all possible resources) It is inherent that there are a plurality of ratios of all possible resources, further, the value M is a variable which implies any number of ratios of M resources to all sidelink resources; See Section 2.3 excluding resources form the candidate set based on L1 SL-RSRP measurements (e.g. a ratio of resources in a candidate set to the total amount of resources prior to exclusion)); 
triggering a second resource selection procedure for the sidelink transmission (Section 2.5, Fig. 1 Case 2: Collision is detected within short-term sensing window. Initially selected candidate resources for sidelink transmission need adjustment and top of pg. 5 disclosing “The main motivation to divide sensing window in two parts and define short-term sensing window together with long-term sensing window is to process resource reservations announced inside of resource selection window and if it is necessary to refine initially selected sidelink resources for transmission if any conflict is detected.); 
determining, for the second resource selection procedure, a second ratio from the plurality of ratios, wherein the second ratio indicates a second portion of second candidate radio resources (Section 2.8, UE is expected to form candidate resource set composed from at least M candidate resources (e.g., ratio of at least M candidates out of all possible resources) It is inherent that there are a plurality of ratios of all possible resources, further, the value M is a variable which implies any number of ratios of M resources to all sidelink resources; See Section 2.3 excluding resources form the candidate set based on L1 SL-RSRP measurements (e.g. a ratio of resources in a candidate set to the total amount of resources prior to exclusion)) and the second ratio is different than the first ratio (Section 2.1 disclosing “if there is no sufficient amount of resources found” ); 
determining second remaining candidate radio resources based on excluding one or more third radio resources from the second candidate radio resources, wherein a reference signal received power (RSRP) of the one or more third radio resources is higher than a second RSRP threshold (Section 2.1 disclosing “The adaptive RSRP threshold mechanism applied in resource exclusion procedure can take care about all reserved sidelink resources. This mechanism allow to select resources even if those are reserved, if RSRP measurements on these resources are below RSRP threshold, which is adaptively increased if there is no sufficient amount of resources found.)
selecting, based on a number of the second remaining candidate radio resources being more than the second portion of the second candidate radio resources, one or more fourth radio resources from the second remaining candidate radio resources (Section 2.1 disclosing “The adaptive RSRP threshold mechanism applied in resource exclusion procedure can take care about all reserved sidelink resources. This mechanism allow to select resources even if those are reserved, if RSRP measurements on these resources are below RSRP threshold, which is adaptively increased if there is no sufficient amount of resources found.”; Section 2.5, Fig. 1, Case 2, revised initial transmission and top of pg. 5 disclosing “The main motivation to divide sensing window in two parts and define short-term sensing window together with long-term sensing window is to process resource reservations announced inside of resource selection window and if it is necessary to refine initially selected sidelink resources for transmission if any conflict is detected; Section 2.8, selecting form the at least M after exclusion);
and transmitting the sidelink transmission via the one or more fourth radio resources (Fig. 1, Case 2, Revised initial transmission).
Regarding claim 2, D1 discloses the method of claim 1, further comprising determining first remaining candidate radio resources based on excluding one or more first radio resources from the first candidate radio resources, wherein a RSRP of the one or more first radio resources is higher than a first RSRP threshold (Section 2.3 disclosing L1 SL-RSRP measurements used to exclude resources from candidate resource set; section 2.1 “The adaptive RSRP threshold mechanism applied in resource exclusion procedure can take care about all reserved sidelink resources. This mechanism allow to select resources even if those are reserved, if RSRP measurements on these resources are below RSRP threshold, which is adaptively increased if there is no sufficient amount of resources found.”).
Regarding claim 3, D1 discloses the method of claim 2, further comprising selecting, based on a number of the first remaining candidate radio resources being more than the first portion of the first candidate radio resources, one or more second radio resources from the first remaining candidate radio resources (Section 2.1 disclosing “The adaptive RSRP threshold mechanism applied in resource exclusion procedure can take care about all reserved sidelink resources. This mechanism allow to select resources even if those are reserved, if RSRP measurements on these resources are below RSRP threshold, which is adaptively increased if there is no sufficient amount of resources found.”).

Regarding claim 4, D1 discloses the method of claim 3, wherein the triggering of the second resource selection procedure further comprising triggering, based on a resource collision on the one or more second resources, the second resource selection procedure for the sidelink transmission (Section 2.5, Fig. 1 Case 2: Collision is detected within short-term sensing window. Initially selected candidate resources for sidelink transmission need adjustment and top of pg. 5 disclosing “The main motivation to divide sensing window in two parts and define short-term sensing window together with long-term sensing window is to process resource reservations announced inside of resource selection window and if it is necessary to refine initially selected sidelink resources for transmission if any conflict is detected.).

Regarding claim 5, D1 discloses the method of claim 4, wherein the resource collision is between: the one or more second resources; and one or more fifth resources (Section 2.5, Fig. 1 Case 2: Collision is detected within short-term sensing window. Initially selected candidate resources for sidelink transmission need adjustment and top of pg. 5 disclosing “The main motivation to divide sensing window in two parts and define short-term sensing window together with long-term sensing window is to process resource reservations announced inside of resource selection window and if it is necessary to refine initially selected sidelink resources for transmission if any conflict is detected.).

Regarding claim 6, D1 discloses the method of claim 5, wherein the one or more fifth resources are reserved by a second wireless device (Section 2.1 disclosing “The adaptive RSRP threshold mechanism applied in resource exclusion procedure can take care about all reserved sidelink resources”; Se3ction 2.2 disclosing decoding sidelink control information (SCI) to determine resources already occupied by other UEs including (re)-transmissions, and semi-persistently reserved sidelink resources; Top of pg. 5 disclosing “The main motivation to divide sensing window in two parts and define short-term sensing window together with long-term sensing window is to process resource reservations announced inside of resource selection window and if it is necessary to refine initially selected sidelink resources for transmission if any conflict is detected.).

Regarding claim 7, D1 discloses the method of claim 1, further comprising determining a first selection window of the first resource selection procedure (Fig. 1 resource selection window).

Regarding claim 8, D1 discloses the method of claim 7, wherein the first candidate radio resources comprise candidate radio resources in the first selection window (Fig. 1 Case 1, resource selection window showing resources selected are in the resource selection window, as discussed above, resources are selected form the at least M candidates).

Regarding claim 9, D1 discloses the method of claim 1, further comprising determining a second selection window of the second resource selection procedure (Figure 1, Case 2 after collision is detected resources are refined in the second instance of processing delay time from resource selection stating at time n+T2 (e.g. second resource selection window from n+T2 to n+T4).

Regarding claim 10, D1 discloses the method of claim 9, wherein the second candidate radio resources comprise candidate radio resources in the second selection window (Fig. 1 Case 2, resources are selected for the revised initial transmission in the time period between n+T2 to n=T4, as discussed above, resources are selected form the at least M candidates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.

Regarding claims 11-19, the claims are directed towards a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to perform the method of claims 1-10 (claim 14 corresponding to claims 4 and 5). D1 does not expressly disclose a special purpose processor; however, one of ordinary skill in the art would be motivated to embody a wireless device in the manner claimed in order to provide a device which can be efficiently configured and reconfigured as communications standards evolved in order to have a wireless device flexible enough to operate under evolving standards; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the techniques of D1 with a special purpose processor in the manner claimed. As such, claims 11-19 are rejected as obvious over D1 based on this rationale and the grounds of rejection presented above with respect to claims 1-10.

Regarding claim 20, the claim is directed towards a system, a first wireless device; and a second wireless device (Title “NR V2X, Section 1 NR v2X, sidelink all inherently describe a system (new radio cellular system) and two wireless devices wirelessly communicating (V2X sidelink is between two wireless devices)) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the second wireless device to perform the method of claim 1 (sidelink resources are inherently transmitted to another wireless device (e.g., to the first wireless device).  D1 does not expressly disclose a special purpose processor; however, one of ordinary skill in the art would be motivated to embody a wireless device in the manner claimed in order to provide a device which can be efficiently configured and reconfigured as communications standards evolved in order to have a wireless device flexible enough to operate under evolving standards; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the techniques of D1 with a special purpose processor in the manner claimed. As such, claims 20 is rejected as obvious over D1 based on this rationale and the grounds of rejection presented above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Futurewei, "Views on mode-2 resource allocation", 3GPP TSG RAN WG1 Meeting #98bis, Chongqing, China, October 14-20, 2019, R1-1910698, Section 2.2; Intel Corporation, “Summary#4 for AI 7.2.4.2.2 Mode-2 Resource Allocation”, 3GPP TSG RAN WG1 Meeting #98bis, Chongqing, China, October 14th-20th, 2019, R1-1911683, pg. 4, third agreement; Intel Corporation, “Resource Allocation Mode-2 for NR V2X Sidelink Communication”, 3GPP TSG RAN WG1 Meeting #98bis, Chongqing, China, October 14th-20th, 2019, R1-1910650, Sections 2.2, 2.3, 2.4 and subsections of said sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461